Citation Nr: 0634754	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In June 2005, the RO denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for pancreatitis.  
Although the veteran was notified of the decision in that 
same month, she did not initiate and appeal by filing a 
Notice of Disagreement (NOD).  As such, that matter is not 
before the Board.  


FINDING OF FACT

The veteran's chronic pancreatitis was caused by elevated 
triglycerides first shown during active military service.  


CONCLUSION OF LAW

Pancreatitis was incurred during active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The veteran was notified of these matters by 
RO letter of March 2006.  So, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
since the Board is granting the claim for service connection 
for pancreatitis.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

In light of this grant, the questions of the effective date 
and the appropriate disability rating to be assigned will be 
addressed de novo by the RO upon return of this case to the 
RO.  After the assignment of an initial disability rating and 
effective date, should there be disagreement with either, an 
appeal may be initiated as to either matter and, so, the 
appellant's procedural rights have not be abrogated.  

So, there can be no possible prejudice to the appellant in 
going ahead and adjudicating this claim because, even if 
there has not been compliance with the VCAA (either insofar 
as the timing or content of the VCAA notice), this is merely 
inconsequential and, therefore, no more than harmless error.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2006).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  

If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

As a procedural matter, a claim for elevated triglycerides 
was denied by rating decision dated in October 1979.  In 
December 2002, the veteran submitted evidence purporting to 
be new and material to reopen a claim for chronic 
pancreatitis.  As a claim for pancreatitis had never been 
adjudicated, the RO correctly considered the December 2002 
claim on a de novo basis, which the Board will do as well.

In the April 2006 VAF 646, the veteran asserted that her 
pancreatitis was caused by elevated triglycerides and that 
elevated triglyceride levels were noted on the service 
induction examination but that, nevertheless, the presumption 
of soundness applied and was not rebutted.  However, as 
veteran is claiming service connection for pancreatitis and 
not for elevated triglyceride levels and since pancreatitis 
was not found on the service induction, she is presumed to 
have been in sound condition, with respect to her pancreas, 
at service entrance.  

Service medical records unequivocally reflect that the 
veteran had elevated triglyceride levels during military 
service and thereafter.  Post-service medical evidence 
reflects that the veteran was hospitalized in June 1994 for 
pancreatitis and the diagnoses included acute pancreatitis 
probably related to hypertriglyceridemia and concomitant 
estrogen use.  

Her private physician stated in January 1998 that it was his 
understanding that during service the veteran had 
hyperlipidemia resulting in high levels of cholesterol and 
triglycerides that in turn caused, in part, repeated bouts of 
pancreatitis.  She continued to have periodic exacerbations 
of hypercholesterolemia and hypertriglyceridemia for which 
she took medication.  In April 2000, he stated that the 
veteran's history of hyperlipidemia caused 
hypertriglyceridemia and pancreatitis.  

In January 2004, the veteran's treating physician stated that 
the veteran had had several bouts of severe pancreatitis due 
to severe familial hypertriglyceridemia.  She had been 
hospitalized for pancreatitis in 1994 and had had three 
debilitating attacks in 1994, 1998, and 2001, which had 
required treatment and for which she now had to take 
medication to control her hypertriglyceridemia but despite 
this she had occasional break through attacks.  

He stated in October 2003 that the veteran had been treated 
for severe hyperlipidemia, affecting both her cholesterol and 
triglycerides, since 1993 and had responded well to 
treatment.  To that physician's knowledge, the veteran's 
first clinical presentation of hyperlipidemia occurred in 
December 1973 during service and which the veteran reported 
with medication.  He opined that the veteran's 
hyperlipidemia, if not adequately treated, would definitely 
predispose the veteran to, among other things, pancreatitis.  

In response to these medical statements, the RO arranged for 
a VA examination in January 2004.  At that time the examiner 
reviewed the claim file "thoroughly."  It was noted that 
the veteran first became aware of having hypertriglyceridemia 
in 1973, during service, when blood that she had donated was 
"milky" and she was immediately placed on medication but, 
despite this, developed pancreatitis.  She had developed 
diabetes mellitus about one year previously and this was 
deemed to be secondary to recurrent attacks of pancreatitis 
in small levels.  

After a physical examination, the pertinent diagnosis was a 
history of pancreatitis and minor attacks of pancreatitis 
before and severe triglyceridemia associated with 
pancreatitis but no current laboratory evidence of acute 
pancreatitis.  It was opined that the veteran's excessive 
triglycerides, which were found during military service, were 
responsible for causing pancreatitis and no other etiologies, 
e.g., excessive alcohol intake or drugs, were apparent and, 
so, her pancreatitis was due to excessive triglycerides.  

The RO has denied the claim, as stated in the Statement of 
the Case (SOC) because the evidence did not show chronic or 
active pancreatitis.  However, this misreads the January 2004 
VA medical opinion.  That opinion only indicated that the 
veteran did not at that time have active episodes of 
debilitating pancreatitis but otherwise stated that the 
veteran did, in fact, have pancreatitis and that was first 
manifested during active military service.  The fact that 
elevated triglycerides may only be a laboratory finding, the 
evidence nevertheless establishes that her pancreatitis 
originated during active military service.  

Moreover, the favorable medical opinions of her private 
physician and the 2004 VA examiner are not rebutted by any 
other competent evidence.  Accordingly, service connection 
for pancreatitis is warranted.  


ORDER

The claim for service connection for pancreatitis is granted.  



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


